20-05027-rbk Doc#251-4 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit D Pg 1 of 15




                     EXHIBIT D
20-05027-rbk Doc#251-4 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit D Pg 2 of 15




                 MSJ HARRIS SWD
                 CHRISTIE HEBERT                      CHRIS JOHNS
             Date           Hours              Date            Hours
           03/02/2020                0.38   03/17/2020                 3.82
           03/09/2020                0.75   03/19/2020                 0.92
           03/18/2020                1.75   03/25/2020                 1.12
           03/24/2020                1.75   04/03/2020                 3.88
           03/25/2020                4.05   04/06/2020                 1.62
           03/27/2020                3.21   04/27/2020                 3.26
           03/29/2020                5.24   07/30/2020                  4.4
           04/22/2020                0.44   08/13/2020                  2.6
           04/24/2020                0.55   08/20/2020                 0.88
           08/11/2020                 0.5   10/09/2020                  2.3
           08/12/2020                4.65        Total                 24.8
           08/13/2020                2.82
           10/09/2020                3.64
           10/10/2020                1.25
           10/12/2020                11.6
                Total               42.58
     20-05027-rbk
        20-05027-rbk
                  Doc#251-4
                     Doc#240-2
                            Filed
                                Filed
                                  04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                       04/07/21
                                                             18:27:45
                                                                19:50:23
                                                                      Exhibit
                                                                         Ex. D2 Pg
                                                                                (Billing
                                                                                    3 of 15
                                     Records) Pg 3 of 37
   Date            Time Keeper                   Expense                    Hours      Rate        Total
11/12/2019   Christie Hebert     Continued drafting response in                 4.25   $375.00   $1,592.93
                                 interpleader action; called Moore to
                                 learn more facts
11/13/2019   Christie Hebert     Reviewed case status and                       0.80   $375.00    $300.00
                                 communications from Daniel Moore;
                                 continued drafting interpleader filing
11/14/2019   Christie Hebert     Drafted answer in interpleader action;         6.51   $375.00   $2,441.25
                                 drafted and discussed email to clients;
                                 drafted and revised motion to strike in
                                 interpleader action

11/15/2019   Christie Hebert     Revised motion to strike in interpleader       4.11   $375.00   $1,540.16
                                 action; reviewed additional emails from
                                 Daniel Moore for supporting facts

11/18/2019   Christopher Johns   Big Foot: drafted and revised pleading         1.70   $450.00    $765.00
                                 for interpleader action
11/20/2019   Christie Hebert     Reviewed Harris SWD pleadings;                 2.12   $375.00    $795.00
                                 discussed interplay between Shelby and
                                 Panola cases
11/21/2019   Christie Hebert     Reviewed Tim Cleveland's feedback on           1.56   $375.00    $585.00
                                 Harris SWD pleadings; Revised pleadings
                                 and emailed them to Daniel Moore

11/21/2019   Christopher Johns   Big Foot: drafted and revised pleading         1.30   $450.00    $585.00
                                 for interpleader action
11/25/2019   Christie Hebert     Conferred with Andrew Seger, Tim               7.51   $375.00   $2,816.25
                                 Cleveland, and Chris Johns about
                                 Interpleader action; drafted assignment
                                 of claims; revised interpleader answer
                                 and petitions; compiled exhibits

11/25/2019   Christopher Johns   Big Foot: Researched causes of action          0.80   $450.00    $360.00
                                 and remedies, including constructive
                                 trust, for interpleader action pleading

12/2/2019    Christie Hebert     Reviewed case status; discussed filing         2.25   $375.00    $843.75
                                 and follow‐up to‐dos for Interpleader
                                 filings; found answer from Wright;
                                 reviewed answer
12/30/2019   Christie Hebert     Reviewed plea in                               0.75   $375.00    $281.25
                                 abatement filed
 3/2/2020    Christie Hebert     Discussed motion for summary                   0.38   $375.00    $140.63
                                 judgement in in Harris SWD case
 3/6/2020    Christie Hebert     Discussed process for drafting MSJ in          0.17   $375.00     $63.75
                                 interpleader action with Ali Nasser



                                                Page 2 of 6
                                                              Ex. 2 (Billing Records) - Page 3 of 37
     20-05027-rbk
        20-05027-rbk
                  Doc#251-4
                     Doc#240-2
                            Filed
                                Filed
                                  04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                       04/07/21
                                                             18:27:45
                                                                19:50:23
                                                                      Exhibit
                                                                         Ex. D2 Pg
                                                                                (Billing
                                                                                    4 of 15
                                     Records) Pg 4 of 37
  Date            Time Keeper                      Expense                 Hours      Rate       Total
3/9/2020    Christie Hebert     Discussed summary judgment                     0.75   $375.00    $281.25
                                arguments in Harris SWD with Ali
3/10/2020   Christie Hebert     Outlined motion for summary judgment           1.00   $375.00    $375.00
                                in Harris SWD with Ali Nasser and Chris
3/17/2020   Christie Hebert     Discussed the interpleader case with           0.06   $375.00     $21.04
                                Chris Johns and the status of efforts in
                                the case
3/17/2020   Christopher Johns   Drafted and revised motion for partial         3.82   $450.00   $1,719.00
                                summary judgment on Harris SWD
                                lawsuit
3/18/2020   Christie Hebert     Reviewed motion for summary                    1.75   $375.00    $656.25
                                judgment in Harris SWD case; provided
                                feedback on motion to Ali Nasser;
                                discussed next steps with Ali and Chris
                                Johns; researched property interest in
                                note payments; talked through research
                                questions with Ali
3/19/2020   Christopher Johns   [Harris SWD]: Researched case law on           0.92   $450.00    $414.00
                                split partials; revised motion for
                                summary judgment on Harris SWD
3/20/2020   Christie Hebert     Discussed summary judgment motion              0.16   $375.00     $60.00
                                with Ali Nasser
3/23/2020   Christie Hebert     Reviewed and revised second draft of           3.04   $375.00   $1,140.00
                                motion for summary judgment
3/24/2020   Christie Hebert     Revised draft motion for summary               1.75   $375.00    $656.25
                                judgment in Harris SWD case
3/25/2020   Christie Hebert     Revised and commented on draft of              4.05   $375.00   $1,518.75
                                motion for summary judgment in Harris
                                SWD case; provided feedback to Ali

3/25/2020   Christopher Johns   Drafted and revised motion for partial         1.12   $450.00    $504.00
                                summary judgment on the Harris SWD

3/26/2020   Christopher Johns   Revised motion for partial summary             0.19   $450.00     $85.50
                                judgment
3/27/2020   Christie Hebert     Reviewed and revised motion for                3.21   $375.00   $1,203.75
                                summary judgment in Harris SWD case

3/29/2020   Christie Hebert     Continued revising motion for summary          5.24   $375.00   $1,965.00
                                judgment in Harris SWD case;
                                researched security interests
3/30/2020   Christie Hebert     Revised motion for summary judgment;           1.80   $375.00    $675.00
                                conferred with Andy Seger
3/31/2020   Christie Hebert     Revised motion for summary judgment            6.46   $375.00   $2,422.50




                                              Page 3 of 6
                                                            Ex. 2 (Billing Records) - Page 4 of 37
     20-05027-rbk
        20-05027-rbk
                  Doc#251-4
                     Doc#240-2
                            Filed
                                Filed
                                  04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                       04/07/21
                                                             18:27:45
                                                                19:50:23
                                                                      Exhibit
                                                                         Ex. D2 Pg
                                                                                (Billing
                                                                                    5 of 15
                                     Records) Pg 5 of 37
  Date            Time Keeper                     Expense                   Hours      Rate       Total
4/1/2020    Christie Hebert     Reviewed revisions to draft msj;                0.25   $375.00     $93.75
                                discussed draft with Austin Krist
4/2/2020    Christie Hebert     Revised Moore declaration; revised              3.04   $375.00   $1,140.00
                                draft MSJ based on feedback from
                                Austin Krist; discussed exhibits with Ali
                                Nasser; contacted Moore for review of
                                declaration and MSJ
4/3/2020    Christopher Johns   Drafted and revised Bigfoot motion for          3.88   $450.00   $1,746.00
                                summary judgment
4/6/2020    Christie Hebert     Prepared MSJ for filing; answered               0.50   $375.00    $187.50
                                questions on filing requirements;
                                conferred with Austin Krist
4/6/2020    Christopher Johns   Bigfoot dispute: revised motion for             1.62   $450.00    $729.00
                                summary judgment
4/7/2020    David Johns         Prepared exhibits for interpleader MSJ          1.00   $100.00    $100.00

4/13/2020   Christie Hebert     Conferred with Tim Cleveland and                0.77   $375.00    $288.34
                                Austin Krist on next steps and status of
                                the lawsuit; Reviewed emails and local
                                rules about setting hearing in Panola
                                county; Drafted proposed order and
                                emailed opposing counsel
4/13/2020   Christopher Johns   Call with co‐counsel about interpleader         0.58   $450.00    $262.85

4/22/2020   Christie Hebert     Reviewed proposed order in Harris SWD           0.44   $375.00    $165.00
                                case; began preparing for zoom hearing

4/24/2020   Christie Hebert     emailed potential local counsel for             0.55   $375.00    $206.25
                                Harris SWD motion for summary
                                judgment
4/27/2020   Christopher Johns   Harris SWD case: Prepared for MSJ               3.26   $450.00   $1,467.00
                                hearing; reviewed bankruptcy filings;
                                spoke with team about plan for dealing
                                with bankruptcy proceedings
4/30/2020   Christie Hebert     conferred with D. Moore via phone               0.17   $375.00     $63.75
7/30/2020   Christie Hebert     discussed response to requests for              0.77   $375.00    $288.75
                                disclosure with A. Krist; emailed legal
                                team about MSJ deadline
7/30/2020   Christopher Johns   Spoke with Daniel and Tim; drafted              4.40   $450.00   $1,980.00
                                second motion for partial summary
                                judgment (Harris SWD)
7/31/2020   Christie Hebert     corresponded with team; call with N.            0.44   $375.00    $165.00
                                Wilson
7/31/2020   Christopher Johns   Discussion of MSJ on Harris SWD                 0.44   $450.00    $198.00
8/11/2020   Christie Hebert     conferred with legal team about hearing         0.50   $375.00    $187.50
                                on DMA Agreement MSJ; emailed about
                                hearing continuance; brainstormed for
                                Harris SWD MSJ
                                               Page 4 of 6
                                                             Ex. 2 (Billing Records) - Page 5 of 37
     20-05027-rbk
        20-05027-rbk
                  Doc#251-4
                     Doc#240-2
                            Filed
                                Filed
                                  04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                       04/07/21
                                                             18:27:45
                                                                19:50:23
                                                                      Exhibit
                                                                         Ex. D2 Pg
                                                                                (Billing
                                                                                    6 of 15
                                     Records) Pg 6 of 37
   Date            Time Keeper                    Expense                   Hours      Rate        Total
8/12/2020    Christie Hebert     prepared draft of motion for summary           4.65   $375.00   $1,743.75
                                 judgment on Harris SWD agreement;
8/12/2020    Christopher Johns   Spoke with team about offer from               2.77   $450.00   $1,246.50
                                 Wright's entities; drafted and revised
8/13/2020    Christie Hebert     created and formatted chart for motion         2.82   $375.00   $1,057.50
                                 for partial summary judgment on Harris
                                 SWD matter; revised draft MSJ;
                                 discussed fact on note payments with
                                 Daniel; updated Daniel on case
                                 deadlines; drafted proposed order;
                                 reviewed exhibits with D. Johns
8/13/2020    Christopher Johns   Revised motion for partial summary             2.60   $450.00   $1,170.00
                                 judgment on Harris SWD; spoke with
                                 client and Tim
8/17/2020    David Johns         Managed case filings and sent them to          0.15   $100.00     $15.00
                                 Daniel
8/18/2020    David Johns         Obtained hearing information and sent          0.15   $100.00     $15.00
                                 it to Daniel
8/20/2020    Christie Hebert     Reviewed filings from opposing counsel;        1.42   $375.00    $532.50
                                 met with legal team and prepared for
                                 hearing on motion to continue MSJ;
                                 began trial preparation discussion and
                                 MSJ hearing discussions; called D.
                                 Moore
8/20/2020    Christopher Johns   Phone conference with bankruptcy               0.88   $450.00    $396.00
                                 counsel to discuss KrisJenn's motions to
                                 continue MSJ hearing on Harris SWD;
                                 discussed items for trial preparation

8/25/2020    David Johns         Obtained hearing information and sent          0.15   $100.00     $15.00
                                 it to Daniel
10/9/2020    Christie Hebert     Drafted and edited reply in support of         3.64   $375.00   $1,365.00
                                 motion for summary judgment on Harris
                                 SWD
10/9/2020    Christopher Johns   Revised reply in support of motion for         2.30   $450.00   $1,035.00
                                 partial summary judgment on Harris
                                 SWD
10/10/2020   Christie Hebert     Revised reply in support of MSJ on             1.25   $375.00    $468.75
                                 harris SWD
10/11/2020   Christie Hebert     began preparing for hearing on Tuesday         1.50   $375.00    $562.50

10/12/2020   Christie Hebert     drafted powerpoint presentation;              11.60   $375.00   $4,350.00
                                 practiced for hearing; re‐read cases
10/12/2020   David Johns         Managed case filings and sent them and         0.30   $100.00     $30.00
                                 hearing information to Daniel and Darin



                                               Page 5 of 6
                                                             Ex. 2 (Billing Records) - Page 6 of 37
       20-05027-rbk
          20-05027-rbk
                    Doc#251-4
                       Doc#240-2
                              Filed
                                  Filed
                                    04/21/21
                                        04/07/21
                                              Entered
                                                 Entered
                                                      04/21/21
                                                         04/07/21
                                                               18:27:45
                                                                  19:50:23
                                                                        Exhibit
                                                                           Ex. D2 Pg
                                                                                  (Billing
                                                                                      7 of 15
                                       Records) Pg 7 of 37
    Date            Time Keeper                           Expense                       Hours          Rate         Total
 10/13/2020   Christie Hebert            prepared for and attended hearing on               5.26       $375.00    $1,972.50
                                         MSJ re: Harris SWD
 10/13/2020   Christopher Johns          Prepared Christie for argument on                     2.40    $450.00    $1,080.00
                                         Harris SWD MSJ; reviewed PowerPoint
                                         for same; participated in Harris SWD
                                         MSJ hearing
 10/13/2020   David Johns                Managed case filings and sent them to                 0.30    $100.00      $30.00
                                         Daniel and Darin
  11/5/2020   Christie Hebert            conferred with Robert Sherman of                      1.25    $375.00     $468.75
                                         Bigfoot Energy; emailed Sherman to
                                         confirm conversations; emailed
                                         opposing counsel to confirm next steps
                                         on Harris SWD; discussed payments
                                         with opposing counsel; emailed
                                         opposing counsel excel to support math
                                         on payments due
  11/5/2020   Christopher Johns          Discussed status of Harris SWD with C.                4.20    $450.00    $1,890.00
                                         Hebert. Call with Daniel.
  12/2/2020   Christie Hebert            Revised joint motion and proposed re:                 3.10    $375.00    $1,162.50
                                         Bigfoot note payments; drafted joint
                                         motion and proposed order for Panola
                                         County
  12/4/2020   Christie Hebert            Discussed draft agreed filings for Bigfoot            2.21    $375.00     $828.75
                                         note with N. Wilson; revised filing based
                                         on advice from Natalie
                                                                          Subtotal        157.33                 $61,832.83

Expenses
    Date                                   Expense                                       QTY          Amount       Total
  12/2/2019   Obtaining copy of KrisJenn interpleader answer                                     1       $2.55       $2.55
 11/26/2019   eFile 038820957: Answer to Interpleader Petition and Cross‐                        1     $131.70     $131.70
              Claims
 12/29/2020   Report of court registry balance for Panola County interpleader                    1       $3.00        $3.00
              case
                                                                       Subtotal                                    $137.25


Detailed Statement of Account
                                                                                                  Payments    Balance
    Date      Invoice                                                                  Amount     Received      Due
  4/2/2021    202104001                                                               $61,970.08      $0.00 $61,970.08
                                                                                                    Subtotal $61,970.08
                                                                                           Total Amount Due $61,970.08

                                Please make all amounts payable to: Johns & Hebert PLLC




                                                        Page 6 of 6
                                                                      Ex. 2 (Billing Records) - Page 7 of 37
          20-05027-rbk
             20-05027-rbk
                       Doc#251-4
                          Doc#240-2
                                 Filed
                                     Filed
                                       04/21/21
                                           04/07/21
                                                 Entered
                                                    Entered
                                                         04/21/21
                                                            04/07/21
                                                                  18:27:45
                                                                     19:50:23
                                                                           Exhibit
                                                                              Ex. D2 Pg
                                                                                     (Billing
                                                                                         8 of 15
                                         Records) Pg 14 of 37

                                                                                                  INVOICE
14101 West Highway 290, Suite 400A                                                               Invoice # 202104002
Austin, Texas 78737
512‐399‐3150
                                                                                                    Date:   4/2/2021
hello@johnshebert.com                                                                             Due On: 4/17/2021

Daniel Moore

Statement of Account
        Outstanding Balance              New Charges                       Payments              Total Amount Due
(              $0.00                 +    $40,095.50          )‐(            $0.00        )=        $40,095.50


Pre‐trial
Service Performed
      Date                Time Keeper                     Description                 Hours      Rate      Amount
    12/9/2020       Christie Hebert      Prepared for trial with team; revised            2.95   $375.00   $1,106.25
                                         disclosures
    12/9/2020       Christopher Johns    Prepared for trial; witness lists; exhibit       2.07   $450.00    $931.50
                                         lists; divided tasks with team
     12/9/2020      David Johns          Managed case filings and sent them to            0.08   $100.00      $7.50
    12/10/2020      Christie Hebert      Revised disclosures; researched                  0.54   $375.00    $202.50
                                         statements in schedules as judicial
                                         admissions
    12/10/2020      Christopher Johns                                                     1.40   $450.00    $630.00
    12/11/2020      Christie Hebert      received email from opposing counsel;            0.75   $375.00    $281.25
                                         called N. Wilson on bankruptcy
                                         procedure; emailed Robert Sherman at
                                         Bigfoot; conferred with C. Johns and D.
                                         Moore
    12/11/2020      Christopher Johns    Revised disclosures; spoke with team             4.60   $450.00   $2,070.00
                                         and clients about damages calculations
                                         and other potential remedies

    12/14/2020      David Johns          Managed case filings and sent them to            0.15   $100.00     $15.00
                                         Daniel and Darin
    12/15/2020      David Johns          Managed case filings and sent them to            0.08   $100.00      $7.50
                                         Daniel and Darin
    12/16/2020      David Johns          Retrieved deposition information and             0.15   $100.00     $15.00
                                         sent it to Daniel
    12/18/2020      David Johns          Managed case filings and sent them to            0.23   $100.00     $22.50
                                         Daniel and Darin
    12/21/2020      David Johns          Managed case filings and sent them to            0.08   $100.00      $7.50
                                         Daniel and Darin



                                                        Page 1 of 5
                                                                    Ex. 2 (Billing Records) - Page 14 of 37
     20-05027-rbk
        20-05027-rbk
                  Doc#251-4
                     Doc#240-2
                            Filed
                                Filed
                                  04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                       04/07/21
                                                             18:27:45
                                                                19:50:23
                                                                      Exhibit
                                                                         Ex. D2 Pg
                                                                                (Billing
                                                                                    9 of 15
                                    Records) Pg 15 of 37
   Date            Time Keeper                  Description                    Hours      Rate      Amount
12/22/2020   Christie Hebert     Reviewed and revised pretrial order;              1.63   $375.00    $609.38
                                 conferred with A. Krist re: discovery
                                 hearing; reviewed exhibit list
12/22/2020   Christopher Johns   Reviewed and prepared exhibits for pre‐           1.95   $450.00    $877.50
                                 admission at trial
12/23/2020   Christie Hebert     Reviewed amended answers for filing               0.25   $375.00     $93.75

12/23/2020   Christopher Johns   Spoke with clients; reviewed documents            1.55   $450.00    $697.50
                                 for potential inclusion as exhibits for
                                 trial
12/26/2020   David Johns         Managed case filings and sent them to             0.15   $100.00     $15.00
                                 Daniel and Darin
12/28/2020   Christie Hebert     Called A. Krist re: status of deliverables;       1.00   $375.00    $375.00
                                 called D. Moore re: status of text
                                 messages
12/28/2020   Christopher Johns   Reviewed and revised draft joint pretrial         1.41   $450.00    $632.25
                                 order
12/28/2020   David Johns         Forwarded deposition transcripts to               0.20   $100.00     $20.00
                                 Daniel and Darin. Called Daniel to
                                 discuss.
12/30/2020   Christie Hebert     Reviewed text messages between D.                 2.50   $375.00    $937.50
                                 Moore and D. Borders with D. Moore,
                                 D. Borders, and J. Duke; discussed
                                 potential exhibits; began review of
                                 findings of fact and conclusions of law

12/30/2020   Christopher Johns   Worked on findings of fact and                    1.25   $450.00    $562.50
                                 conclusions of law
12/30/2020   David Johns         Managed filings and send them to                  0.15   $100.00     $15.00
                                 Daniel and Darin
12/31/2020   Christie Hebert     Revised findings of fact and conclusions          3.50   $375.00   $1,312.50
                                 of law
 1/1/2021    Christopher Johns   Prepared additional exhibits for                  0.40   $450.00    $180.00
                                 potential admission at trial
 1/2/2021    Christie Hebert     Reviewed exhibits and flagged                     1.50   $375.00    $562.50
                                 additional exhibits for use
 1/2/2021    Christopher Johns   Reviewed and selected exhibits for                0.65   $450.00    $292.50
                                 potential admission at trial
 1/3/2021    Christie Hebert     edited response to motion for leave to            0.25   $375.00     $93.75
                                 amend
 1/3/2021    Christopher Johns   Revised draft response to KrisJenn's              0.60   $450.00    $270.00
                                 motion for leave to amend; reviewed
                                 exhibits potentially relevant to Daniel's
                                 trial examination




                                                Page 2 of 5
                                                           Ex. 2 (Billing Records) - Page 15 of 37
   20-05027-rbk
       20-05027-rbk
                Doc#251-4
                    Doc#240-2
                          FiledFiled
                                04/21/21
                                     04/07/21
                                           Entered
                                               Entered
                                                   04/21/21
                                                       04/07/21
                                                            18:27:45
                                                                19:50:23
                                                                      Exhibit
                                                                          Ex.D2Pg
                                                                                (Billing
                                                                                   10 of 15
                                   Records) Pg 16 of 37
  Date           Time Keeper                   Description                  Hours      Rate      Amount
1/4/2021   Christie Hebert     conferred with A. Krist, J. Duke, T.             4.50   $375.00   $1,687.50
                               Cleveland, and C. Johns re: trial strategy
                               and tasks for the week; discussed
                               damages models at length; revised
                               findings of fact and conclusions of law;
                               compiled exhibits; began drafting DX for
                               D. Borders; conferred with D. Moore on
                               facts

1/4/2021   Christopher Johns   Revised opposition to motion to amend            2.80   $450.00   $1,260.00
                               pleading; reviewed elements chart for
                               each parties' claims; reviewed and
                               revised proposed findings of fact and
                               conclusions of law; spoke with team
                               about trial assignments; prepared
                               Daniel for direct examination and cross‐
                               examination; dealt with McLeod
                               business‐records‐affidavit issue;
                               reviewed our side's draft exhibit list
                               (2.8h non‐Harris SWD claims, 1.3h
                               Harris SWD claims)

1/4/2021   David Johns         Searched production for pipeline                 0.58   $100.00     $58.00
                               markers. Searched for deposition
                               transcripts and coordinated with A. Krist
                               on getting McLeods' transcripts. Sent
                               notarized transcripts to court reporter.

1/5/2021   Christie Hebert     Completed initial draft of DX for                5.20   $375.00   $1,950.00
                               Borders; conferred with A. Krist re:
                               exhibits and task list; calls with D.
                               Moore, C. Johns, and A. Krist re: Moore
                               exhibits; began review of Plaintiff's
                               exhibits
1/5/2021   Christopher Johns   Prepared outline for Moore direct                5.70   $450.00   $2,565.00
                               examination; prepared Moore
1/5/2021   David Johns         Managed case filings and sent them to            0.66   $100.00     $66.00
                               attorneys and clients. Searched for
                               documents Christie needed in our
                               production. Created map of the pipeline
                               ROW




                                              Page 3 of 5
                                                         Ex. 2 (Billing Records) - Page 16 of 37
   20-05027-rbk
       20-05027-rbk
                Doc#251-4
                    Doc#240-2
                          FiledFiled
                                04/21/21
                                     04/07/21
                                           Entered
                                               Entered
                                                   04/21/21
                                                       04/07/21
                                                            18:27:45
                                                                19:50:23
                                                                      Exhibit
                                                                          Ex.D2Pg
                                                                                (Billing
                                                                                   11 of 15
                                   Records) Pg 17 of 37
  Date           Time Keeper                   Description                   Hours      Rate      Amount
1/6/2021   Christie Hebert     Attended deposition for D. Moore;                 6.00   $375.00   $2,250.00
                               conferred with opposing counsel;
                               prepared D. Moore for examination;
                               debriefed with A. Krist and T. Cleveland;
                               practiced DX with Darin Borders; revised
                               D. Borders DX outline; finished
                               reviewing and taking notes on all of
                               Plaintiff's exhibits

1/6/2021   Christopher Johns   Prepared direct‐exam outline and                  2.80   $450.00   $1,260.00
                               practiced with Moore
1/6/2021   David Johns         Managed case filings and sent them to             2.04   $100.00    $204.00
                               attorneys and clients. Searched for
                               documents Christie needed in our
                               production. Created map of the pipeline
                               ROW
1/7/2021   Christie Hebert     worked on exhibits with A. Krist;                 3.94   $375.00   $1,477.50
                               reviewed and discussed filing with A.
                               Krist; prepared for trial; conferred with
                               C. Johns; call with N. Wilson; call with T.
                               Cleveland re: trial narratives; drafted
                               opening statement
1/7/2021   Christopher Johns   Reviewed trial exhibits; shared and               6.40   $450.00   $2,880.00
                               discussed with Moore; prepared Moore
                               for examination
1/7/2021   David Johns         Managed case filings and sent them to             3.42   $100.00    $342.00
                               attorneys and clients. Searched for
                               documents Christie needed in our
                               production. Created map of the pipeline
                               ROW, Assembled trial binders.
1/8/2021   Christie Hebert     discussed facts of case with D. Moore;            4.20   $375.00   $1,575.00
                               reconfigured case theory based on
                               evidence available; outlined case theory
                               to team; discussed case theory with T.
                               Cleveland; reviewed evidence with C.
                               Johns; revised opening statement

1/8/2021   Christopher Johns   Prepared direct‐exam outline for                  6.70   $450.00   $3,015.00
                               Moore; discussed exam with Moore;
                               responded to complaints about Moore's
                               text messages
1/8/2021   David Johns         Managed case filings and sent them to             2.78   $100.00    $278.00
                               attorneys and clients. Searched for
                               documents Christie needed in our
                               production. Assembled trial binders.




                                              Page 4 of 5
                                                         Ex. 2 (Billing Records) - Page 17 of 37
      20-05027-rbk
          20-05027-rbk
                   Doc#251-4
                       Doc#240-2
                             FiledFiled
                                   04/21/21
                                        04/07/21
                                              Entered
                                                  Entered
                                                      04/21/21
                                                          04/07/21
                                                               18:27:45
                                                                   19:50:23
                                                                         Exhibit
                                                                             Ex.D2Pg
                                                                                   (Billing
                                                                                      12 of 15
                                      Records) Pg 18 of 37
    Date            Time Keeper                        Description                    Hours          Rate       Amount
  1/9/2021    Christie Hebert            Continued revising opening statement;            3.40       $375.00    $1,275.00
                                         began drafting and revising powerpoint
                                         presentation; practiced opening;
                                         reviewed key evidence to incorporate
                                         into opening
  1/9/2021    Christopher Johns          Prepared Christie for opening                       3.40    $450.00    $1,530.00
                                         statement; prepared Daniel for cross‐
                                         examination and examination (1.9h non‐
                                         Harris SWD claims, 1.5h Harris SWD
                                         claims)
  1/9/2021    David Johns                Managed case filings and sent them to               0.19    $100.00      $19.00
                                         attorneys and clients. Searched for
                                         documents Christie needed in our
                                         production.
  1/10/2021   Christie Hebert            revised opening statement and                       5.10    $375.00    $1,912.50
                                         powerpoint; practiced; revised opening
                                         statement and powerpoint based on
                                         feedback from third party and C. Johns;
                                         continued revising examination outline
                                         for D. Borders
  1/10/2021   Christopher Johns          Mooted Christie for her opening                     2.80    $450.00    $1,260.00
                                         statement; prepared Daniel for cross‐
                                         examination and examination, focusing
                                         especially on damages theories (1.6h
                                         non‐Harris SWD claims, 1.2h Harris SWD
                                         claims)
  1/10/2021   David Johns                Managed case filings and sent them to               1.06    $100.00     $106.00
                                         attorneys and clients. Searched for
                                         documents Christie needed in our
                                         production.
                                                                         Subtotal       105.66                 $39,813.63

Expenses
     Date                                   Expense                                    QTY          Amount       Total
  1/8/2021    Trial binder printouts                                                      3216         $0.04     $128.64
  1/8/2021    Hearing binder tabs                                                            1        $32.43      $32.43
  1/31/2021   PACER searches and documents 2020Q4                                            1       $120.80     $120.80
                                                                        Subtotal                                 $281.87


Detailed Statement of Account
                                                                                                 Payments    Balance
    Date      Invoice                                                                Amount      Received      Due
  4/2/2021    202104002                                                             $40,095.50       $0.00 $40,095.50
                                                                                                   Subtotal $40,095.50
                                                                                          Total Amount Due $40,095.50

                                Please make all amounts payable to: Johns & Hebert PLLC

                                                       Page 5 of 5
                                                                 Ex. 2 (Billing Records) - Page 18 of 37
          20-05027-rbk
              20-05027-rbk
                       Doc#251-4
                           Doc#240-2
                                 FiledFiled
                                       04/21/21
                                            04/07/21
                                                  Entered
                                                      Entered
                                                          04/21/21
                                                              04/07/21
                                                                   18:27:45
                                                                       19:50:23
                                                                             Exhibit
                                                                                 Ex.D2Pg
                                                                                       (Billing
                                                                                          13 of 15
                                          Records) Pg 19 of 37

                                                                                                 INVOICE
14101 West Highway 290, Suite 400A                                                              Invoice # 202104003
Austin, Texas 78737
512‐399‐3150
                                                                                                   Date:   4/2/2021
hello@johnshebert.com                                                                            Due On: 4/17/2021

Daniel Moore

Statement of Account
        Outstanding Balance              New Charges                     Payments               Total Amount Due
(             $0.00                  +   $25,614.63          )‐(           $0.00         )=        $25,614.63


Trial
Service Performed
       Date               Time Keeper                   Description                  Hours      Rate      Amount
    1/11/2021       Christie Hebert      conferred with legal team; gave                 5.60   $375.00   $2,100.00
                                         opening statement; attended trial and
                                         took notes on testimony of Mr. Wright;
                                         flagged exhibits for Borders's testimony
                                         in response to Wright testimony;
                                         discussed strategy with legal team;
                                         identified additional grounds for cross
                                         examination of Mr. Wright; met with D.
                                         Borders and J. Duke to prepare
                                         Borders's testimony
    1/11/2021       Christopher Johns    Prepared for and participated in trial          4.70   $450.00   $2,115.00
    1/11/2021       David Johns          Discussed trial prep with C. Hebert and         0.43   $100.00      $42.50
                                         C. Johns and worked with clients to get
                                         connected to the meeting
    1/12/2021       Christie Hebert      Attended trial; took extensive notes;           8.20   $375.00   $3,075.00
                                         met with team to discuss case status
                                         and key points for upcoming witness
                                         examination; conferred with D. Borders
                                         and J. Duke multiple times re:
                                         testimony and exhibits; substantially
                                         revised examination outline; flagged
                                         specific points in exhibits to facilitate
                                         handoff
    1/12/2021       Christopher Johns    Prepared for and participated in trial          4.80   $450.00   $2,160.00
    1/12/2021       David Johns          Supported attorneys during trial.               2.58   $100.00    $257.50
                                         Located documents needed.
    1/13/2021       Christie Hebert      Prepared for Borders's examination;             5.50   $375.00   $2,062.50
                                         met with Borders to discuss remaining
                                         issues; defended Borders' examination;
                                         took Borders's testimony; conferred
                                         with legal team


                                                          Page 1 of 3

                                                                     Ex. 2 (Billing Records) - Page 19 of 37
    20-05027-rbk
        20-05027-rbk
                 Doc#251-4
                     Doc#240-2
                           FiledFiled
                                 04/21/21
                                      04/07/21
                                            Entered
                                                Entered
                                                    04/21/21
                                                        04/07/21
                                                             18:27:45
                                                                 19:50:23
                                                                       Exhibit
                                                                           Ex.D2Pg
                                                                                 (Billing
                                                                                    14 of 15
                                    Records) Pg 20 of 37
   Date           Time Keeper                 Description                    Hours      Rate      Amount
1/13/2021   Christopher Johns   Prepared for and participated in trial           5.10   $450.00   $2,295.00
1/13/2021   David Johns         Supported attorneys during trial.                4.50   $100.00    $450.00
                                Located documents needed.

1/14/2021   Christie Hebert     conferred with N. Wilson re: successes           0.25   $375.00     $93.75
                                of Borders's testimony and additional
                                points to cover in Moore's testimony

1/14/2021   Christopher Johns   Revised Moore exam outline; prepared             3.05   $450.00   $1,372.50
                                Moore; reviewed claims charts

1/14/2021   David Johns         Supported attorneys during trial.                0.08   $100.00      $8.00
                                Located documents needed.
1/15/2021   Christie Hebert     attended trial; took notes on Moore's            3.40   $375.00   $1,275.00
                                testimony; helped prepare closing
                                argument powerpoint; ran through
                                closing arguments with T. Cleveland and
                                A. Krist; identified additional
                                documents for redirect; discussed
                                remedies with C. Johns
1/15/2021   Christopher Johns   Prepared for and participated in trial           5.35   $450.00   $2,407.50
1/15/2021   David Johns         Supported attorneys during trial.                3.87   $100.00    $386.50
                                Located documents needed.
1/20/2021   Christie Hebert     strategized for end of trial with T.             0.50   $375.00    $185.63
                                Cleveland, A. Krist, and C. Johns; met
                                with T. Cleveland and N. Wilson;
                                reviewed revised powerpoint
1/20/2021   Christopher Johns   Prepared Daniel for cross‐examination            0.55   $450.00    $247.50
                                and redirect examination

1/21/2021   Christie Hebert     conferred with T. Cleveland and A. Krist         1.59   $375.00    $596.25
                                re: closing points and law; attended
                                trial; call with D. Moore
1/21/2021   Christopher Johns   Prepared Moore for cross‐examination             2.37   $450.00   $1,066.50
                                and redirect; attended trial; spoke with
                                clients and trial team to prepare for
                                trial on Monday
1/21/2021   David Johns         Supported attorneys during trial.                2.18   $100.00    $217.50
                                Located documents needed.
1/22/2021   Christopher Johns   Spoke with clients about exhibit                 0.44   $450.00    $198.00
                                concerns; spoke with clients about
                                closing arguments
1/25/2021   Christopher Johns   Spoke with clients and prepared Tim              0.95   $450.00    $427.50
                                Cleveland for closing argument
1/25/2021   David Johns         Sent trial information to Darin. Re‐             0.11   $100.00     $11.00
                                calendared continuation of trial.
1/27/2021   David Johns         Sent case filings to attorneys and clients       0.05   $100.00      $5.00




                                                 Page 2 of 3

                                                            Ex. 2 (Billing Records) - Page 20 of 37
      20-05027-rbk
          20-05027-rbk
                   Doc#251-4
                       Doc#240-2
                             FiledFiled
                                   04/21/21
                                        04/07/21
                                              Entered
                                                  Entered
                                                      04/21/21
                                                          04/07/21
                                                               18:27:45
                                                                   19:50:23
                                                                         Exhibit
                                                                             Ex.D2Pg
                                                                                   (Billing
                                                                                      15 of 15
                                      Records) Pg 21 of 37
    Date          Time Keeper                           Description                    Hours      Rate       Amount
  2/2/2021   David Johns                Sent case filings to attorneys and clients         0.05   $100.00      $5.00

  2/3/2021   David Johns                Sent case filings to attorneys and clients         0.05   $100.00        $5.00

  2/9/2021   Christie Hebert            Reviewed opening statement of                      0.50   $375.00     $187.50
                                        opposing counsel for items to respond
                                        to in closing; looked for evidence
                                        produced in discovery for clients

  2/9/2021   Christopher Johns          Emailed trial team about Bates‐label               0.15   $450.00      $67.50
                                        ranges for potential substituted exhibits

  2/9/2021   David Johns                Archived transcripts                               0.05   $100.00       $5.00
 2/10/2021   Christie Hebert            Reviewed trial transcripts and flagged             1.70   $375.00     $637.50
                                        testimony responsive to four issues that
                                        we wanted to respond to in closing

 2/10/2021   Christopher Johns          Communicated with trial team about                 0.25   $450.00     $112.50
                                        potential substituted exhibits and
                                        whether it would be necessary to put D.
                                        Moore back on the stand to
                                        authenticate them
 2/10/2021   David Johns                Sent instructions for joining the trial to         0.09   $100.00        $9.00
                                        clients and attorneys. Archived
                                        transcripts.
 2/11/2021   Christie Hebert            attended the closing arguments;                    1.50   $375.00     $562.50
                                        debriefed with T. Cleveland, A. Krist,
                                        and C. Johns
 2/11/2021   Christopher Johns          Prepared for and attended trail;                   2.15   $450.00     $967.50
                                        debriefed with clients afterward
                                                                        Subtotal          72.62             $25,614.63


Detailed Statement of Account
                                                                                                 Payments    Balance
    Date     Invoice                                                                  Amount     Received      Due
  4/2/2021   202104003                                                               $25,614.63      $0.00 $25,614.63
                                                                                                   Subtotal $25,614.63
                                                                                          Total Amount Due $25,614.63

                               Please make all amounts payable to: Johns & Hebert PLLC




                                                         Page 3 of 3

                                                                    Ex. 2 (Billing Records) - Page 21 of 37
